PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Karl et al.
Application No. 15/186,597
Filed: June 20, 2016
For: SMARTBOOK SYSTEM HAVING A SYNERGISTIC PAGE, SPINE, EDGE EXTENSION AND POWER DESIGN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 05, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of B. Delano Jordan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue on or before October 21, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed July 21, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is October 22, 2020. A Notice of Abandonment was mailed January 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1000, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions